Citation Nr: 1532946	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  08-39 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and dysthymic disorder. 

2.  Entitlement to service connection for hepatitis C. 

3.  Entitlement to service connection for porphyria cutanea tarda.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1969 to March 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Veteran testified before the undersigned in October 2010.  A transcript of that hearing is of record. 


FINDING OF FACT

The Veteran has withdrawn his appeal seeking entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and dysthymic disorder, entitlement to service connection for hepatitis C, and entitlement to service connection for porphyria cutanea tarda.   


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and dysthymic disorder, entitlement to service connection for hepatitis C, and entitlement to service connection for porphyria cutanea tarda have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 

REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence received by the Board on October 9, 2014, the Veteran indicated that he wished to withdraw the issues currently on appeal - entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and dysthymic disorder, entitlement to service connection for hepatitis C, and entitlement to service connection for porphyria cutanea tarda.  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2014); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a Veteran, it ceases to exist; it is no longer pending and it is not viable).

As of October 9, 2014, the Board had not yet issued a final decision on those issues. 

Because the Veteran has clearly expressed his desire to terminate his appeal for the above-enumerated benefits, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b) (2014).  

The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal as to the issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and dysthymic disorder, entitlement to service connection for hepatitis C, and entitlement to service connection for porphyria cutanea tarda is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).



ORDER

Claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and dysthymic disorder is dismissed. 

Claim for entitlement to service connection for hepatitis C is dismissed. 

Claim for entitlement to service connection for porphyria cutanea tarda is dismissed.


____________________________________________
JOHN. J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


